 Case 7:20-cv-00107-M-BP Document 24 Filed 03/16/21              Page 1 of 1 PageID 87



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

DEMARIO L. ROBERTSON,                       §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    Civil Action No. 7:20-cv-00107-M-BP
                                            §
STATES and WICHITA FALLS                    §
POLICE DEPARTMENT,                          §
                                            §
       Defendants.                          §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that this case is DISMISSED WITH PREJUDICE.

       SO ORDERED this 16th day of March, 2021.
